DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 11/4/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-9, 21-31 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 10/14/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5-6, 21-23, 25--29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bimbra in view of Milecevic (US 20210142394 A1)
Regarding Claim 1
Bimbra discloses a method implemented by a computing device, the method comprising:
receiving, by the computing device, a request via a network from a client device to access the platform implementing the virtual environment, (Bimbra: at least ¶42: user explores a virtual world) the request including a user identifier (user ID); (Bimbra: ¶42, fig. 3: profile associated with avatar determined)
locating, by the computing device, user data corresponding to the user ID: (Bimbra: ¶42: active tag associated with user profile retrieved)
determining, by the computing device, an arrangement of virtual stores along virtual streets within the virtual environment (Bimbra: ¶43-44: content to present to active user determined based on retrieved active tag)
generating, by the computing device, the virtual environment as having the determined arrangement; (Bimbra: ¶43-44: determined content generated and displayed in virtual environment to user)
outputting, by the computing device, the generated virtual environment for communication via the network to the client device (Bimbra: ¶43-44: determined content generated and displayed in virtual environment to user)

While Bimbra discloses determining the arrangement of virtual stores along a virtual street, Bimbra does not explicitly discloses, but Milicevic teaches in a similar environment:
training, by the computing device, a machine learning model to manage, based on a likelihood of achieving conversion of one or more goods or services via interaction with virtual digital content included in virtual stores, arrangement of the virtual stores within the virtual environment implemented by the platform, the virtual digital content being selectable to initiate conversion of the one or more goods or services (Milicevic: abstract, ¶31, 47)
determining the arrangement of stores via the machine learning model (Milicevic: abstract, ¶31, 47)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of BImbra, with the training a machine learning model to determine a virtual store arrangement to increase likelihood of achieving conversion, as taught by Milicevic, since such a modification would have provided a virtual shopping system which may enhance the virtual shopping experience and/or which mitigates some of the disadvantages of the virtual shopping experience. (Milicevic: ¶6)

Regarding Claims 21, 27
Claims 21 and 27 are parallel in scope to Claim 1 and rejected on similar grounds.

Regarding Claim 2, 22, 28
Bimbra further discloses:
wherein the determining further comprises determining the arrangement of the virtual stores along virtual streets within the virtual environment along a plurality of axis (Bimbra: ¶34-40, fig. 2A-2C: virtual stores on a virtual “Main Street” configuration determined by filtering based on tags associated with a user profile; abstract, ¶20, fig. 2A-2C: virtual environment presented in 3D, and therefore along a plurality of axis (i.e., x, y, z, axis))

Regarding Claim 3, 23, 29
Bimbra further discloses:
wherein the virtual streets include indicators within the virtual environment of a respective criteria used to group respective said virtual stores along respective said virtual streets (Bimbra: ¶39, fig. 2B: “CLOSED” indicator shows criteria used to group stores: “work” tag that filters virtual environment)

Regarding Claim 5, 25, 31
Bimbra further discloses:
wherein the determining is further based, at least in part, on data received from service providers associated with respective ones of the virtual stores as customizing the respective virtual stores (Bimbra: ¶¶30, 34: advertisers may purchase advertising space within virtual worls, which may be place in virtual stores on storefront)

Regarding Claim 6, 26
Bimbra further discloses:
wherein the user data further comprises customization data input by a user associated with the user ID and the determining is based at least in part on the customization data (Bimbra: ¶32: users may define tags used to customize virtual environment)



2.	Claims 4, 7-9, 24, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bimbra in view of Milicevic, as applied above, and further in view of Bajpai et al. (US 20190019242 A1, hereinafter Bajpai).
Regarding Claim 4
Bimbra in view of Milicevic discloses the claimed invention except for:
wherein the determining further comprises determining arrangement of the virtual digital content within respective virtual stores

Bajpai teaches that it is known to include determining an arrangement of digital content within digital stores based on data associated with a user (¶39) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Bimbra in view of Milicevic, with the determination of arrangement of digital content, as taught by Bajpai, since such a modification would have facilitated more efficient product selection by a user, by allowing the users to try out various iterations of the products (¶18 of Bajpai).

Regarding Claims 7-9
Bimbra in view of Milicevic  and Bajpai discloses:
wherein the determining the arrangement is performed by a model, based on the user data (Bimbra: ¶35: content filter tool performs an algorithm (i.e., model) to determine arrangement based on filters)
the model is trained using machine learning (Bajpai: ¶39)
wherein the user data describes past user interaction associated with the user ID with digital content (Bimbra: ¶35)
wherein: the virtual stores are depicted as mimicking physical buildings (Bimber: fig. 2A-C); and 
the virtual digital content is depicted as mimicking physical items on physical shelves (Bajpai: fig. 2, ¶34-35)


Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625